— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered January 14, 1987, convicting him of grand lar*726ceny in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in excluding the testimony of the defendant’s witness, Cuthbert Jones, to the effect that the president of the company whose goods were stolen had threatened him with harm if Jones induced the company’s employees to talk to the defendant. The company president did not testify at trial, and Jones’s testimony was therefore not relevant on the issue of the credibility of any prosecution witness. We further note that the jury had before it ample evidence of the company’s interest in establishing employee theft, specifically, its insurance claim based on such theft. Thus, insofar as the testimony of Jones would have tended to show a motive to lie, it was cumulative.
We have considered the defendant’s remaining contentions and have found them to be without merit. Lawrence, J. P., Sullivan, Harwood and Balletta, JJ., concur.